


Exhibit 10.2


Maxwell Technologies, Inc.
2013 Omnibus Equity Incentive Plan
Notice of Stock Option Grant


You have been granted the following option to purchase shares of common stock of
Maxwell Technologies, Inc. (the “Company”) under the Company’s 2013 Omnibus
Equity Incentive Plan (the “Plan”):
Name of Optionee:            «Name»
Option Number:            «OptionNum»
Total Number of Shares:        «TotalShares»
Type of Option:            «NSO» «ISO»
Exercise Price per Share:        US$«PricePerShare»
Date of Grant:                «DateGrant»
Vesting Commencement Date:    «VestDay»
Vesting Schedule:
This option vests and becomes exercisable with respect to an additional 25% of
the shares subject to this option when you complete each additional 12 months of
continuous service as an Employee after the Vesting Commencement Date. Vesting
may accelerate upon certain events as provided in the Stock Option Agreement or
a written agreement between you and the Company.

Expiration Date:
«ExpDate». This option expires earlier if your service as an Employee terminates
earlier, as described in the Stock Option Agreement, and may terminate earlier
in connection with certain corporate transactions as described in Article 9 of
the Plan.



You and the Company agree that this option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement (the
“Agreement”), both of which have been made available to you and are made a part
of this document.


By signing below or accepting the Agreement by an electronic means as set forth
in the Notice section thereof, you agree to all of the terms and conditions
described above, the Agreement, and the Plan.






________________________________________________    
Name of Optionee








--------------------------------------------------------------------------------






Maxwell Technologies, Inc.
2013 Omnibus Equity Incentive Plan
Stock Option Agreement


Grant of Option
Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant (the “Grant Notice”), this Stock Option Agreement (the
“Agreement”), and the Company’s 2013 Equity Incentive Plan (the “Plan”), the
Company has granted you an option to purchase up to the total number of Common
Shares specified in the Grant Notice at the Exercise Price indicated in the
Grant Notice.
As a condition of the grant of this option, you hereby agree to all of the terms
and conditions described herein and in the Plan.
All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Grant Notice or the Plan.
Tax Treatment
This option is intended to be an incentive stock option (“ISO”) under
Section 422 of the Code or a nonstatutory stock option (“NSO”), as provided in
the Grant Notice. However, even if this option is designated as an ISO in the
Grant Notice, it shall be deemed to be a NSO to the extent it does not qualify
as an ISO under federal tax law, including under the $100,000 annual limitation
under Section 422(d) of the Code.
Vesting
This option vests and becomes exercisable in accordance with the Vesting
Schedule set forth in the Grant Notice.
For purposes of this option, your service as an Employee will be considered
terminated as of the date you are no longer actively providing services to the
Company or any Parent, Subsidiary, or Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are providing services or the
terms of your service agreement, if any), and will not be extended by any notice
period of any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are providing services or the
terms of your service agreement, if any. Unless otherwise determined by the
Company, (a) your right to vest in this option, if any, will terminate as of
such date, and (b) the period, if any, during which you may exercise any vested
portion of this option after termination of your service as an Employee will
commence on such date. The Administrator shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
this option (including whether you may still be considered to be providing
services while on a leave of absence).
Vesting Acceleration
Except as otherwise provided herein, no additional option shares shall vest
after your service as an Employee terminates.
If your service as an Employee terminates as a result of your death or
Disability, then this option will become fully vested and exercisable on the
last day of your employment.
If you are serving as an Employee immediately prior to the closing of a Change
in Control, this option will become fully vested and exercisable immediately
following your Involuntary Termination within two years following such a Change
in Control.
If, in a Change in Control (other than a transaction described in clause (d) of
such definition), this option is not continued, assumed, substituted, or
converted into the right to receive a payment equal to the excess, if any, of
(a) the value, as determined by the Administrator in its absolute discretion, of
the property or cash received by the holder of a Common Share as a result of the
transaction, over (b) the Exercise Price, with such payment subject to vesting
based on your continuing service as an Employee after such transaction, then
this option will become fully vested and exercisable immediately prior to such
transaction.
Term of Option
This option expires in all events at the close of business at Company
headquarters on the tenth (10th) anniversary of the Date of Grant, as shown in
the Grant Notice. (This option will expire earlier if your service as an
Employee terminates earlier, as described below, and this option may be
terminated earlier as provided in Article 9 of the Plan.)





--------------------------------------------------------------------------------




Termination of Option
If your service as an Employee terminates for any reason except death,
Disability, or for Cause, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date three months after your termination date.
If you die before your service as an Employee terminates or if your service as
an Employee terminates because of your Disability, then this option will expire
at the close of business at Company headquarters on the date 36 months after the
date of your death or Disability.
If your service as an Employee terminates for Cause, then this option, to the
extent vested on your termination date, will expire at the close of business at
Company headquarters on the date one month after your termination date.
If your service as an Employee terminates for any reason, this option will
expire immediately to the extent this option is unvested as of your termination
date and does not vest as a result of your termination of service as an
Employee.
Leaves of Absence and Part-Time Work
For purposes of this option, your service as an Employee does not terminate when
you go on a military leave, a sick leave or another bona fide leave of absence,
if the leave was approved by the Company in writing and if continued crediting
of service as an Employee is required by applicable law, the Company’s leave of
absence policy, or the terms of your leave. However, your service as an Employee
terminates when the approved leave ends, unless you immediately return to active
work.
If you go on a leave of absence, then the Vesting Schedule specified in the
Grant Notice may be adjusted in accordance with the Company’s leave of absence
policy or the terms of your leave. If you commence working on a part-time basis,
the Company may adjust the Vesting Schedule so that the rate of vesting is
commensurate with your reduced work schedule.
Restrictions on Exercise
The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.
Notice of Exercise
When you wish to exercise this option, you must notify the Company or its
designated agent, [Online Service Provider]. Your notice must specify how many
shares you wish to purchase. The notice will be effective when received.
However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.
If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
You may only exercise this option for whole shares.
Form of Payment
In order to exercise this option, you must make arrangements for the payment of
the Exercise Price for the shares that you are purchasing. To the extent
permitted by applicable law, payment may be made in one (or a combination of two
or more) of the following forms:
By delivering to the Company your personal check, a cashier’s check or a money
order, or arranging for a wire transfer.
By surrendering or attesting to the ownership of shares of Company stock that
you own on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the Exercise Price.
By giving to a securities broker approved by the Company irrevocable directions
to sell all or part of your option shares and to deliver to the Company, from
the sale proceeds, an amount sufficient to pay the Exercise Price and any
Tax-Related Items (as defined below). (The balance of the sale proceeds, if any,
will be delivered to you.) The directions must be given in accordance with the
instructions of the Company and the broker. This exercise method is sometimes
called a “same-day sale.”





--------------------------------------------------------------------------------




Responsibility for Taxes
You acknowledge that, regardless of any action taken by the Company or, if
different, the Parent, Subsidiary, or Affiliate to whom you provide services as
an Employee (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer.  You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent sale of the Common
Shares acquired pursuant to such exercise and the receipt of any dividends; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of this option to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Non-U.S. Tax-Related Items
If you are subject to taxes outside the United States, prior to any relevant
taxable or tax withholding event, as applicable, you agree to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company or its agent to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:
- Withholding from proceeds of the sale of Common Shares acquired upon exercise
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization without further consent);
or
- Withholding shares to be issued upon exercise; or
- Withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent in shares. If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes,
you are deemed to have been issued the full number of shares subject to the
exercised portion of this option, notwithstanding that a number of the shares
are held back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in this Agreement that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver Common Shares or the proceeds from the sale of such Common Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items.
Transfer of Option
Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will provided, however, that a representative of your estate or legal heirs
acknowledges and agrees in writing in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if the
estate or legal heirs were you.
Retention Rights
Your option and this Agreement do not give you the right to be retained by the
Employer, the Company, a Parent, Subsidiary, or Affiliate in any capacity. The
Employer, Company and its Parents, Subsidiaries, and Affiliates reserve the
right to terminate your service as an Employee at any time, with or without
cause, subject to applicable laws and any written employment agreements.
Stockholder Rights
You, or your legal heirs or representatives of your estate, have no rights as a
stockholder of the Company until you have exercised this option by giving the
required notice to the Company, paying the Exercise Price, and satisfying any
obligation for Tax-Related Items. No adjustments are made for dividends or other
rights if the applicable record date occurs before you exercise this option,
except as described in the Plan.
Capitalization Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the option exercise price
per share will be adjusted pursuant to the Plan.





--------------------------------------------------------------------------------




Effect of Significant Corporate Transactions
If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.
Nature of Grant
In accepting this option, you acknowledge, understand and agree that:
- The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
- The grant of this option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
- All decisions with respect to future options or other grants, if any, will be
at the sole discretion of the Company;
- You are voluntarily participating in the Plan;
- This option and the Common Shares subject to this option are not intended to
replace any pension rights or compensation;
- This option and the Common Shares subject to this option, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
- The future value of the Common Shares underlying this option is unknown,
indeterminable and cannot be predicted with certainty;
- If the Common Shares underlying this option do not increase in value, this
option will have no value;
- If you exercise this option and acquire Common Shares, the value of the Common
Shares may increase or decrease in value, including below the Exercise Price;
- No claim or entitlement to compensation or damages shall arise from forfeiture
of this option resulting from the termination of your service as an Employee
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are providing services
or the terms of your service agreement, if any), and in consideration of the
grant of this option to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, any Parent, Subsidiary,
or Affiliate, including the Employer, waive your ability, if any, to bring any
such claim, and release the Company, any Parent, Subsidiary, or Affiliate
including the Employer, from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
- Unless otherwise provided in the Plan or by the Company in its discretion,
this option and the benefits evidenced by this Agreement do not create any
entitlement to have this option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
- Neither the Employer, the Company nor any Parent, Subsidiary, or Affiliate
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of this option
or of any amounts due to you pursuant to exercise of this option or the
subsequent sale of any Common Shares acquired upon exercise.





--------------------------------------------------------------------------------




Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other option grant materials by and among, as applicable,
the Employer, the Company and any Parent, Subsidiary, or Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to a stock plan service provider as
may be selected by the Company (the “Online Service Provider”), that is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, the Online Service Provider, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your service as an
Employee and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you options or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Restrictions on Resale
You agree not to sell any Common Shares issued upon exercise of this option at a
time when applicable laws, Company policies (including, without limitation, the
Company’s Insider Trading Policy including any Addenda thereto) or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as your service as an Employee continues and for such period of
time after the termination of your service as an Employee as the Company may
specify.
Regulatory Requirements
Notwithstanding any other provision of the Plan, the obligation of the Company
to issue Common Shares hereunder shall be subject to all applicable laws, rules
and regulations and such approval by any regulatory body as may be required. The
Company reserves the right to restrict, in whole or in part, the delivery of
Common Shares pursuant to the Plan prior to the satisfaction of all legal
requirements relating to the issuance of such Common Shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed necessary by
the Company’s counsel to be necessary to the lawful issuance and sale of any
Common Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Common Shares as to which such requisite
authority will not have been obtained.
Other Conditions and Restrictions
Any Common Shares issued hereunder shall be subject to such conditions and
restrictions imposed either by applicable law or by Company policy, as adopted
from time to time, designed to ensure compliance with applicable law or laws
with which the Company determines in its sole discretion to comply including in
order to maintain any statutory, regulatory or tax advantage.





--------------------------------------------------------------------------------




Notice
Any notices provided for under this Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company. If
the Company posts these documents on such an online or electronic system, it
will notify you by email.
Governing Law
The provisions of Section 2.7 of the Plan apply to this option.
Language
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference.
This Plan, this Agreement, and the Grant Notice constitute the entire
understanding between you and the Company regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
However, if you and the Company have entered into a written agreement relating
to the vesting of this option, then such written agreement will govern the
vesting of this option.
Severability
If one or more of the provisions of this Agreement are held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby and the
invalid, illegal or unenforceable provision will be deemed null and void;
however, to the extent permissible by law, any provisions that could be deemed
null and void will first be construed, interpreted or revised retroactively to
permit this Agreement to be construed so as to foster the intent of this
Agreement.
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on this option and on any shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent by you or any other Participant.
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of Common Shares underlying this option. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
Insider Trading Restrictions/ Market Abuse Laws
You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell shares or rights to shares (e.g., this option) under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country).  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.





--------------------------------------------------------------------------------




Definitions
“Cause” means any of the following:
- Your unauthorized use or disclosure of the Company’s confidential information
or trade secrets;
- Your breach of any agreement between you and the Company;
- Your material failure to comply with the Company’s written policies or rules;
your conviction of, or your plea of “guilty” or “no contest” to, a felony under
the laws of your local jurisdiction;
- Your gross negligence or willful misconduct;
- Your continuing failure to perform assigned duties after receiving written
notification of the failure from the Company; or
- Your failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested your cooperation.
 
“Change in Control” means:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s
then-outstanding voting securities;
(b) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(c) the consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(d) individuals who are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board over a
period of 12 months; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to this Agreement and
this Agreement provides for a deferral of compensation and is subject to Section
409A of the Code, then notwithstanding anything to the contrary in this
Agreement, such transaction must also constitute a “change in control event” as
defined in Treas. Reg. §1.409A-3(i)(5) to the extent required by Section 409A of
the Code.
 
“Disability” means your inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Administrator on the basis of such medical evidence as the Administrator deems
warranted under the circumstances, including a requirement that you submit
medical evidence or undergo a medical examination by a doctor selected by the
Company as deemed necessary to make a determination hereunder.
 
“Involuntary Termination” means either a (a) Termination Without Cause, or (b)
Resignation for Good Reason.





--------------------------------------------------------------------------------




 
“Resignation for Good Reason” means your resignation within 180 days after one
of the following conditions initially has come into existence without your
express written consent:
- A change in your position with the Company that materially reduces your level
of authority or responsibility, relative to your authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to you of
such reduced authority and responsibilities;
- A reduction in your base salary or target bonus by more than 10%; or
- A relocation to a facility or a location more than 50 miles from your
then-present work location that increases your one-way commute.
A Resignation for Good Reason will not be deemed to have occurred unless (a) you
give the Company written notice of the condition within 90 days after the
condition initially comes into existence, (b) the Company fails to remedy the
condition within 30 days after receiving your written notice, and (c) you
terminate employment within 180 days from the date the condition initially comes
into existence.
 
“Termination Without Cause” means your involuntary discharge by the Company for
reasons other than Cause, provided that you are willing and able to continue
performing services within the meaning of Treas. Reg. §1.409A-1(n)(1).

By your acceptance of this grant, you agree to all of the
terms and conditions described above.




